DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The abstract of the disclosure is objected to because of the following informalities:
Line 8 reads: “o”. This should be corrected to read - - or - - for clarification purposes. Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paragraph [0014] line 2 reads: “o”. This should be corrected to read - - or - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 3612468 A (Hoppl).
Regarding claim 1, Hoppl discloses a telescopic structure (see Fig. 2), comprising: a lower cover (ref. 14), an upper cover (ref. 15), a linkage shaft (ref. 31), a ring arranged on an outer side of the lower cover (see annotated Figure 2 below), a motor (ref. 27) arranged at an inner side of the lower cover (see Fig. 2), a telescopic ring (ref. 46) arranged at an end (arranged close to the end of the shaft that is connected to the motor) of the linkage shaft, a guiding post (ref. 33) arranged above the telescopic ring and a fixing block (ref. 24) arranged above the guiding post, wherein the upper cover is provided above the fixing block (see annotated Figure 2 below), and the ring is further arranged on an outer side of the upper cover (see annotated Figure 2 below).

    PNG
    media_image1.png
    758
    776
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2.

    PNG
    media_image2.png
    304
    925
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 2.
Regarding claim 3, Hoppl discloses the motor (ref. 27) is embedded between the upper cover (ref. 15) and the lower cover (lower cover is ref. 14, see in Fig. 2 that the motor is within both the upper and lower cover).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over 3612468 A (Hoppl) in view of US 9566955 B2 (Seidel).
Regarding claim 2, Hoppl discloses the upper cover (ref. 15) and the lower cover (ref. 14) are connected by screws (see in Fig. 2 that the upper cover (ref. 15) is connected to the end plate (ref. 25) by means of a fastener (ref. 25, see Column 3 lines 26-28), and the Lower cover (ref. 14) is connected to the bearing plate (ref. 55) by means of a fastener (ref. 56), and both the end plate and the bearing plate are connected by the shafts (ref. 33), therefore the upper and lower covers are connected by screws), 

However, Seidel teaches the upper cover (ref. 4) is made of plastic (see Column 2 lines 40-44) and the lower cover (ref. 2) is made of plastic (see Column 2 lines 40-44).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic structure of Hoppl, with Seidel, such that it comprises the upper cover is made of plastic and the lower cover is made of plastic in order to provide an upper and lower cover that is lighter than a metal cover would be, which allows less stress on the motor that drives the telescopic structure and increases life expectancy of the system.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 3612468 A (Hoppl) in view of DE 3939434 A1 (Krabbe).
Regarding claim 4, Hoppl discloses the motor (ref. 27) is coaxially connected to the linkage shaft (ref. 31), but does not expressly disclose as claimed that the linkage shaft is made of plastic.
However, Krabbe teaches the linkage shaft (ref. 3, ref. 4, and ref. 5) is made of plastic (see attached translation Page 2 lines 38-40).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic structure of Hoppl, with Krabbe, such that it comprises the linkage shaft is made of plastic in order to provide a light weight linkage shaft that has a high wear resistance during dry sliding contact as well as a low maintenance system (see attached translation Page 2 lines 21-22 and Page 2 lines 38-40).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 3612468 A (Hoppl) in view of US 4493469 A (Holobaugh).
Regarding claim 5, Hoppl discloses the linkage shaft (ref. 31) is coupled with the telescopic ring (telescopic ring is ref. 46, the actuator nut (ref. 47) couples the linkage shaft to the telescopic ring), but does not expressly disclose the telescopic ring is made of plastic.
However, Holobaugh teaches the telescopic ring (ref. 26) is made of plastic.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic structure of Hoppl, with Holobaugh, such that it comprises the telescopic ring is made of plastic in order to provide an anti-friction component which reduces wear on the parts (see Column 4 line 68 and Column 5 lines 1-3), as well as to provide a light weight part.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 3612468 A (Hoppl) in view of KR 101794300 B1 (Kim). 
Regarding claim 6, Hoppl discloses the guiding post (ref. 33) is coupled with the telescopic ring (ref. 46), but does not expressly disclose as claimed the guiding post is made of a zinc alloy.
However, it is well known in the art to manufacture guide posts that are supporting telescoping structures out of metal materials, rather than plastics or polymers, as disclosed by Kim. Kim teaches support bars (ref. 42) within the telescopic structure (see Fig. 1) are made of stainless steel (see Translation lines 2-5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic structure of Hoppl, with 
The combination of Hoppl and Kim does not expressly teach the guide post is made specifically of a zinc alloy. 
Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoppl and Kim, such that it comprises the guide post is made specifically of a zinc alloy in order to provide a corrosion resistant guide post that will last for long lengths of time without needing replacement, as well as to provide a guide post that made of a material with self-lubricating properties, dimensional stability, and is well suited for working mechanical parts to support precision instruments for the medical field. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 3612468 A (Hoppl) in view of US 9566955 B2 (Seidel), and further in view of US 4493469 A (Holobaugh).
Regarding claim 7, Hoppl discloses the fixing block (ref. 24) is coupled with the guiding post (ref. 33), the fixing block is coupled with the upper cover (upper cover is ref. 15, see in Fig. 2 that the upper cover is attached to the fixing block by a fastener (ref. 25)), the ring (see annotated Figure 2 above) is sleeved on the upper cover and the lower cover (see in Fig. 1 and 
     But does not expressly disclose as claimed the fixing block is made of plastic, and the ring is made of plastic.
However, Seidel teaches the upper (ref. 4) and lower (ref. 2) covers are made of plastic (see Column 2 lines 40-44), and since the upper/lower cover as well as the ring is disclosed by Hoppl to have the same material pattern (as seen in Hoppl Fig. 1), therefore it would also be apparent to have the ring taught as a plastic material, similar to the upper/lower cover.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic structure of Hoppl, with Seidel, such that it comprises the ring is made of plastic in order to provide a plastic ring that is lighter than a metal ring would be, which would lighten the overall system, and also keep the materials consistent throughout the system.
The combination of Hoppl and Seidel does not expressly teach as claimed the fixing block is made of plastic.
However, Holobaugh teaches the telescopic ring (ref. 26) is made of plastic, and since the telescopic ring as well as the fixing block is disclosed by Hopple to have the same material pattern (as seen in Hoppl Fig. 2), it would also be apparent to have the fixing block taught as a plastic material. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoppl and Seidel, with Holobaugh, such that it comprises the fixing block is made of plastic in order to provide an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-








/ZAH/Examiner, Art Unit 3678          

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678